Citation Nr: 0635630	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-32 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for an eye disability, 
to include diminished eyesight. 

3.  Entitlement to service connection for a back disability, 
to include pinched nerve, lumbar spine, with radicular 
symptoms. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1970 to February 1974, 
from February 1974 to November 1977, and from November 1977 
to November 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in May 2003 (eye disability and 
back disability) and October 2004 (sinusitis).  In December 
2005, the veteran appeared at a hearing at the RO before the 
undersigned. 

The issue of service connection for a back disability, to 
include pinched nerve, lumbar spine, with radicular symptoms 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that 
sinusitis is related to service.  

2.  The veteran does not have an eye disability for VA 
compensation purposes.  


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2006).  

2.  An eye disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 4.9 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by letters dated in October 2002, 
December 2002, March 2003, May 2004, and July 2004.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claims, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, that 
he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf, and to submit any evidence in his possession 
pertaining to his claims.  Therefore, the Board finds that he 
was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records.  In addition, neither the veteran nor his 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate his claims.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to the claims.

The record also reflects that the originating agency 
readjudicated the veteran's claims following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claims, no disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  




1.  Service connection for sinusitis.

Initially, the Board notes that the veteran, through his 
representative, indicated at his December 2005 hearing that 
he wanted his claim to be considered on a direct, rather than 
a secondary basis for sinusitis.  

While the November 2002 VA examination report noted chronic 
postnasal drip but no signs of sinusitis, records from H. 
Phillips, M.D. dated in the late 1990's to early 2001 show 
treatment for sinusitis.  Giving the veteran the benefit of 
the doubt, the Board finds that a current disability has been 
demonstrated. 

Service medical records show that in December 1979, the 
veteran was seen for sinus congestion.  The examination at 
service discharge reflects a normal sinus evaluation.  

Based on review of the evidence, the Board finds that service 
connection is unwarranted in this case.  While the veteran 
may currently have sinusitis, there is no indication that his 
disability is related to service.  Although service medical 
records show that he was seen for sinus congestion, the 
weight of the medical evidence demonstrates that any sinus 
disability in service was acute and transitory and resolved 
without residual disability.  There were no further 
complaints for over 13 years after service.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.   Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Furthermore, there is no opinion which provides a nexus 
between service and an extant sinusitis.  

While VA has afforded the veteran several examinations, none 
of them dealt with the etiology of any sinus disability.  
However, the Board declines to obtain a medical nexus opinion 
with respect to the claim because there was no diagnosis of 
sinusitis in service or for over a decade following service.  
Thus, while there is a current diagnosis of sinusitis, there 
is no competent evidence that disability began in service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  
To the extent that the veteran himself has claimed that his 
sinusitis is related to service, as a layman, he has no 
competence to give a medical opinion about the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against finding 
that sinusitis was incurred in or is otherwise related to 
service.  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Service connection for an eye disability, to include 
diminished eyesight.

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  According to VA's 
Adjudication Procedure Manual M21-1, Part VI, 11.07(b) 
(August 26, 1996), defects of form or structure of the eye of 
congenital or developmental origin, such as regular 
astigmatism, myopia (other than malignant or pernicious), 
hyperopia, and presbyopia will not, in themselves, be 
regarded as disabilities and may not be service connected on 
the basis of incurrence or natural progress during service.  
VA Manual M21-1, Part VI, 11.07(b) (August 26, 1996).  The 
Manual further provides that there is long established policy 
permitting a grant of service connection with such unusual 
developments as choroidal degeneration, retinal hemorrhage or 
detachment, or rapid increase in myopia producing an 
uncorrectable impairment of vision; only under such unusual 
circumstances, with uncorrectable residuals, may refractive 
error be considered service connected.  Id.  Irregular 
astigmatism may be due to corneal inflammation, injury or 
operation.  Id.  Only under such unusual circumstances, with 
uncorrectable residuals, may refractive error be considered 
service connected.  Id.    

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 
11.07.  Thus, VA regulations specifically prohibit service 
connection for refractory errors of the eyes unless such 
defect was subjected to a superimposed disease or injury 
which created additional disability.  See VAOPGCPREC 82-90, 
55 Fed. Reg. 45711 (1990) (service connection may not be 
granted for defects of congenital, developmental or familial 
origin, unless the defect was subject to a superimposed 
disease or injury).

The veteran has current eye disabilities.  For example, the 
December 2002 VA examination report noted diagnoses of 
refractive error and presbyopia.  His vision was uncorrected 
at near 20/200 and at far 20/40 for the right eye and 
uncorrected near at 20/400 and far at 20/100 for the left 
eye.  Additionally, a letter from H.M. Webb, O.D. dated in 
April 2003 also included a diagnosis of hyperopia.  

Service medical records show that at the veteran's 
examination prior to enlistment his uncorrected vision was 
20/40 (right eye) and 20/30 (left eye).  An undated 
examination report for reenlistment purposes showed 
uncorrected vision was 20/20 (bilaterally), an examination 
report dated in January 1974 for discharge and immediate re-
enlistment purposes showed uncorrected vision was 20/15 
(right eye) and 20/20 (left eye), an examination report dated 
in November 1977 for reenlistment purposes showed uncorrected 
vision was 20/20 (bilaterally), and examination report at 
service discharge showed uncorrected vision was 20/20 
(bilaterally).  Additionally, in September 1975, the veteran 
was seen in the optometry clinic complaining of headaches, 
temporal, and blurred vision when reading.  He was given a 
prescription and instructed to return in one year.  There are 
no other service medical records pertaining to the veteran's 
eye.
 
In this case, the veteran was not treated for, or diagnosed 
with a chronic eye disorder during service.  Therefore, a 
chronic condition has been not shown during service.  In 
addition, to the extent that the veteran may have defective 
visual acuity, under 38 C.F.R. § 3.303(c), congenital or 
developmental defects, to include refractive error of the 
eye, presbyopia, and hyperopia, as such, are not diseases or 
injuries within the meaning of applicable legislation.  See 
also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 
(1992); M21-1, Part VI, 11.07(b).  There is also no evidence 
of a superimposed disease or injury which created an 
additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45711 (1990).  Finally, there is no competent evidence to 
show that the veteran has a current eye disorder other than 
refractive error, hyperopia, or presbyopia.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.


ORDER

Service connection for sinusitis is denied.

Service connection for an eye disability, to include 
diminished eyesight, is denied. 


REMAND

VA afforded the veteran a spine examination in January 2003, 
the x-ray report of which noted mild discogenic degenerative 
changes in the lumbosacral spine with anterior marginal 
osteophytes without significant disc space narrowing.  
However, the VA examiner did not review the claims folder in 
conjunction with examination of the veteran.  The examiner 
makes reference to a  "postoperative nerve root 
decompression, 23 years remote, with degenerative joint 
disease and loss of function due to pain."  The veteran 
testified at his December 2005 hearing that he had nerve 
decompression surgery in 1990.  Additionally, a  June 1993 
record from E.C. Morris, M.D. noted that the veteran was one 
week status post decompression of the lateral femoral 
cutaneous nerve in the left thigh.  Therefore on remand, the 
RO should clarify the diagnosis of the veteran's current back 
disorder and the approximate the date of onset of the 
disorder.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for a VA 
orthopedist, other than the one who 
conducted the January 2003 VA 
examination, to review the veteran's 
claims folder.  The veteran does not 
need to be examined in conjunction with 
this report, unless the examiner deems 
it necessary.  Any further indicated 
studies should be conducted. The claims 
folder and a separate copy of this 
remand must be made available to and 
reviewed by the examiner pursuant to 
conduction of the report.  The examiner 
must indicate on the report that the 
claims folder was reviewed.  

The examiner should specifically note 
what current disorder of the back, if 
any, the veteran has.  He/she should 
also approximate the onset of the 
disorder.    

2.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the issue on 
appeal.  All applicable laws and 
regulations should be considered. If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


